Per Curiam.
This being an action at law for the recovery of money, and the original amount in controversy not exceeding the sum of $200, and the action not involving the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute (constitution, art. 4, § 4), the appeal is dismissed, with costs against the appellant, hut not against the sureties upon the appeal bond, as we have no jurisdiction to affirm the judgment of the lower court. Grunewald v. West Coast Grocery Co., 11 Wash. 478 (39 Pac. 964).